04/01/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANh                          LED Case Number: PR 06-0544


                                        PR 06-0544
                                                                                MAR 3 1 2020
                                                                            Bouven Greenwood
                                                                          Clerk of Suprerna Court
IN RE PETITION OF JACK E. SANDS FOR                                          State of Montane
REINSTATEMENT TO ACTIVE STATUS IN                                    ORDER
THE BAR OF MONTANA



       Jack E. Sands has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Sands was placed on inactive status on or about January 8, 2020, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2019. Attached to the Petition is an email from the State Bar stating that
Sands has now completed all CLE requirements for that reporting year. The Petition states
that Sands is not currently subject to disciplinary proceedings and has not committed any
acts or omissions sanctionable under the Rules ofProfessional Conduct while on inactive
status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Jack E. Sands for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Sands shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 3 1 day of March, 2020.



                                                                Chief Justice




                                                           g,
    Justices




2